DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 6, 8, 21-30, and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawai (JP 03273909, of record) and further in view of Taniguchi (JP 2014-878, of record).
As best depicted in Figure 1, Kawai is directed to a tire construction comprising a single carcass 17, a band layer 19 having a width less than a tread width TW between edges E, a bead core 16, and a bead apex or filler arranged between a main carcass portion and a turnup carcass portion.  One of ordinary skill in the art at the time of the invention would have found it obvious to form band layer 19 with a width between 0.50 and 0.95 times a tread width TW given the general depictions referenced above (claimed range is depicted by Kawai).  In terms of the additional, claimed relationships, see the annotated figure below.




    PNG
    media_image1.png
    745
    852
    media_image1.png
    Greyscale


In particular, (a) a height of a carcass maximum section width is greater than 0.5 and less than 1.0 times a height of tread edges E and such fully encompasses the claimed range and (b) a width between a bead core center gravity point and a carcass maximum section width is greater than 0.5 times and less than 1.0 times a width between said center gravity point and a tread edge and such fully encompasses the claimed range.  Also, it is clearly evident from Figure 1 that the bead filler or apex has a relatively low radial height and such would be recognized based on the general figures of Kawai (specifically the contour of the tire outer surface in the region of the rim flange) and the art recognized placement of rim flanges as being between 0.7 
Lastly, regarding claim 1, it is extremely well known and conventional to vary a position of the carcass turnup end.  More particularly, carcass turnup ends are commonly disclosed in terms of a range of heights and such includes heights between a carcass maximum section width and tread edges, as shown for example by Taniguchi.  It is emphasized that Kawai and When modifying the tire of Kawai to include a higher carcass turnup (as is well known in the tire industry), every single radial location (along a main carcass portion) between a maximum carcass width and a tread edge is axially between an end of band layer 19 and a tread edge E (see the reference lines in the annotated figure above).  Again, tires in general are not limited to a single radial height for the carcass turnup end and Applicant has not provided a conclusive showing of unexpected results for the claimed arrangement.        
	With respect to claims 2 and 3, as best can be determined from Table 1, the claimed inclinations and relationships are obtained by including a specific combination of ratios and such is taught by Kawai in view of Taniguchi.
	As to claim 6, Figure 1 of Taniguchi generally depicts a ratio greater than 0.50 and less than 1.0 and such fully encompasses the claimed invention, there being no conclusive showing of unexpected results.
	Regarding claim 8, Figure 1 of Taniguchi generally depicts a ratio greater than 0.50 and less than 1.0 and such fully encompasses the claimed invention, there being no conclusive showing of unexpected results.
	With respect to claim 21, carcass 17 of Kawai includes cords inclined between 30 and 90 degrees.
	As to claim 22, Kawai and Taniguchi depict a carcass turnup end positioned in accordance to the claimed invention.

	With respect to claims 25 and 26, Kawai suggests the use of nylon, polyester, rayon, or aramid for the carcass and the belt or band.    
	As to claims 27 and 28, Kawai generally depicts an arrangement in which the bead apex height is in the vicinity of the rim flange height and such is consistent with the claimed ranges.  Taniguchi further supports the claimed ranges by depicting a bead apex height approximately equal to a rim flange height.
	With respect to claims 29 and 30, Figure 1 of Kawai suggests ratios in accordance to the claimed invention and Applicant has not provided a conclusive showing of unexpected results (lack of comparative examples in which ratios are less than 0.7 or greater than 0.90).  It is particularly noted that a ratio between 0.7 and 0.90 is consistent with conventional arrangements of band or belt layers in tires designed for two-wheeled vehicles.    
	As to claim 32, a sidewall contour radially inward of tread edge E in Kawai is convex.  
Response to Arguments
Applicant's arguments filed September 13, 2021 have been fully considered but they are not persuasive.
Applicant argues that there are no teachings or motivations to apply the position of Taniguchi’s ply turned up portions to the positions of Kawai’s ply turned up portions.  As . 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN R FISCHER whose telephone number is (571)272-1215.  The examiner can normally be reached on M-F 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN R FISCHER/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        September 15, 2021